Citation Nr: 1116436	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Whether new and material evidence has been submitted to reopen claim for entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1960 to December 1963 and from January 1964 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of the claim was transferred to the RO in Nashville, Tennessee, upon the Veteran's relocation.  

In July 2007, the Veteran and his spouse testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the file.

In September 2007, the Board remanded claims for appropriate notice and further development.  In September 2010, the claims were again remanded for compliance with previous remand instructions.  That development has been accomplished and these appeals are ready for de novo review.

In December 2010, the Veteran submitted directly to the Board a statement and copies of service treatment records without a waiver.  The service treatment records were duplicative of documents already in the claims file.  His statement contained new claims, which are directed to the attention of the AOJ, below, and restated his argument pertaining to the issues now on appeal.  In March 2011, his representative waived RO review.

The issue of entitlement to service connection for colon cancer (April 2004 statement with private medical reports) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   The Board considers statements regarding chronic bronchitis to be part and parcel of the current claim.


FINDINGS OF FACT

1.  A chronic respiratory disorder was not manifest in service; symptoms were not present until many years after separation; the current lung disorder is not related to service.

2.  In March 1974, the RO denied a claim for tinea versicolor, a skin disorder.  The Veteran was notified of this decision and apprised of his appellate rights but did not appeal.

3.  The March 1974 decision is the last final denial for a skin disorder.  

4.  Evidence received since the March 1974 RO decision is new but does not relate to an unestablished fact necessary to substantiate the claim of whether a skin disorder was incurred or aggravated in service, and does not raise the possibility of substantiating the Veteran's claim for service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).       

2.  The March 1974 rating decision denying a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, the claims.  

Service Connection for a Lung Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reveal that in December 1961, the Veteran complained of a productive cough and he was diagnosed with acute bronchitis.  In January 1962, he again complained of a cough and chest pain of 3 weeks' duration and he was diagnosed with bronchitis and was hospitalized for 5 days.  He was diagnosed again with acute bronchitis in March 1962, an upper respiratory infection in October 1962, bronchitis in April 1963, and an upper respiratory infection in September 1963.  

The November 1963 separation examination report reflected that the Veteran's lungs and chest were clinically normal.  In a November 1963 Report of Medical History, he denied asthma, shortness of breath, pain or pressure in chest, but noted yes for chronic or frequent colds.  

Though the Veteran reenlisted in January 1964, there are no service treatment records associated with the claims file prior to the February 1972 separation examination which indicated that his lungs and chest were clinically normal.  In the February 1972 Report of Medical History, he denied asthma, shortness of breath, pain or pressure in chest and for chronic cough.  Therefore, no chronic lung disorder was reflected in the service treatment records. 

Next, post-service evidence does not reflect respiratory symptomatology for many years after service discharge.  Specifically, in April 1973, the Veteran filed claims for a skin disorder and a stomach disorder, but made no mention of any respiratory complaints.  He was afforded a VA general medical examination which included a chest X-ray.  The lung fields were clear and the rest of the chest was unremarkable.  This suggests that he was not having any respiratory complaints within a year after service separation.

In August 1984, the Veteran filed a claim for posttraumatic stress disorder (PTSD) (which was ultimately granted) but made no mention of any respiratory complaints.  In December 1984, he underwent an Agent Orange registry examination, which included a chest X-ray.  That study was normal and the examination found his lungs within normal limits.  This evidence reflects no chronic respiratory disorder more than 10 years after discharge.

The Veteran has not reported any private treatment for his lungs.  In November 2003, he filed claims for PTSD, sinusitis, lungs, hearing loss, tinnitus, skin, and a nonservice-connected pension.  He contended that he was entitled to service connection for a lung disorder because he was treated in service for bronchitis and pneumonia, to include a hospitalization for bronchitis in 1962.  He also reported that as a mechanic, he was exposed to asbestos dust.   

In June 2004, the Veteran was afforded a VA general medical examination.  The examiner reviewed the claims file and noted that the Veteran reported that he quit smoking about 9 years prior to the examination, dating it to 1995, and had smoked 1 to 1 1/2 packs of cigarettes per day for 15 to 20 years.  The Veteran indicated that he experienced a cough in the morning, shortness of breath, and he could only walk one-half mile before he had to stop.  

He stated that he had pneumonia in service and that he had had pneumonia 2 to 3 times since service, with his last episode being about 15 years ago.  Physical examination revealed that the lungs were clear to auscultation and percussion.  The examiner assessed chronic obstructive pulmonary disease (COPD) due to smoking.   

VA treatment records include a June 2004 pulmonary function test, from the Jackson VA facility, that was interpreted to show severe obstruction with concomitant gas trapping and moderately decreased gas exchange, consistent with smoking history.  The clinician suggested the Veteran stop smoking.  

Regular VA treatment began in September 2004.  The Veteran reported he had stopped smoking 10 years prior, which date it to 1994.  In October 2004, he sought treatment complaining that, though his recent bout of bronchitis had resolved with an antibiotic, he experienced shortness of breath with wheezing after some activity.  It was noted that he had been a heavy smoker though he quit 10 years prior.  The clinician suspected COPD by the Veteran' history, and by December 2004, his treating clinician also assessed COPD, noting the Veteran stopped smoking 10 years prior.  

The VA examination in 2004 is the first recorded symptomatology related to a lung disorder, coming some 30+ years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has also considered the Veteran's lay statements as it pertains to continuity of symptomatology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in statements and sworn testimony, the Veteran has asserted that he had had lung problems since 1961.  He testified that he was hospitalized in service for a lung disorder, which was the last time he went into the hospital, and though a physician had told him it would trouble him the rest of his life, "it wasn't bad then" and so he never really did anything.  

At the hearing, he reported that he stopped smoking 15 years prior, approximately 1992, because of a brother's medical problems and that he had used his brother's medication for quite a few years before he sought treatment with VA.  He related that he had suffered from recurring bronchitis ever since service, though it became especially bad after 1992.  He also reported he sought treatment from many physicians, though he could not recall any names. 

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lung disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of a lung disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examinations from two periods of service, he denied any history or complaints of symptoms of a lung disorder and the clinical assessment of his lungs was normal on both occasions.  While he noted yes to frequent colds at the time of separation from his first period of service, this is an upper respiratory complaint, not a lung disorder.

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to a lung disorder for years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1972) and initial reported symptoms related to a respiratory disorder in 2004 (a 30+ year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

As noted above, the Board has found that that no chronic lung disorder was incurred in service.  While the Veteran experienced several bouts of bronchitis, each resolved and upon separation in 1963 and in 1972, his lungs and chest were clinically normal.  Even in his statements, the Veteran referred to the 1962 hospitalization as the last time he was hospitalized for bronchitis.

Further, the Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a skin disorder, depression, back surgery in 1976 as a result of a driving accident, hemorrhoids, and colon cancer.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the lungs or breathing problems of any kind.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As well, the Veteran has made contradictory statements regarding his symptoms.  For example, he reported to the June 2004 examiner that he experienced what he called pneumonia 2 to 3 times after service, and his last episode had been 15 years prior to the examination, which would have been approximately 1989.  

Yet, he testified precisely the opposite at his hearing, stating that he experienced bronchitis and pneumonia very regularly since service, and his wife, whom he married in 1992, testified that he experienced bronchitis/pneumonia every year, though he agreed that the COPD was diagnosed in 2004.  

The Board finds that the Veteran's statements reported continuity of symptomatology to be contradictory and therefore, not credible.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

In addition, as noted above, the Veteran filed VA disability compensation claims for service connection for skin and stomach in 1973 and for PTSD in 1984, but did not claim service connection for a lung disorder or make any mention of any respiratory symptomatology.  In fact, examinations undertaken for those claims did not reveal any respiratory complaints.

As noted, a December 1984 Agent Orange examination included a chest X-ray, yet the accompanying documents do not include any report of respiratory complaint of any kind.  While he now maintains that he experienced continuous symptomatology since service, his silence regarding a lung disorder while speaking with respect to other medical claims is more convincing than his current assertions of continuous symptomatology.

The Veteran did not claim that symptoms of his lung disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  

For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's lung disorder to active duty, despite his contentions to the contrary.    

The Board notes that there is no medical opinion that purports to relate any respiratory disorder to service or to asbestos dust exposure.  The only medical opinions regarding the Veteran's respiratory disorder related it to a long history of smoking.  See June 2004 VA pulmonary function test; June 2004 VA general medical examination.

The Veteran clearly believes that his lung disorder is related to service.  As a person without medical training, he can attest to factual matters of which he has first-hand knowledge, such as experiencing symptoms in service, reporting to sick call, being hospitalized, and being prescribed medication.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

In this case, establishing the etiology of a lung disorder is not a simple matter capable of lay observation.  Moreover, the Veteran's opinion regarding asbestos dust causation is essentially speculative, as is his opinion that bronchitis, pneumonia, and COPD are one disorder.  See Transcript, p.14.  

In addition, there remains the significant matter of a long history of tobacco use, which also varied in the record to cessation being 9 years ago, 10 years ago, 15 years ago, or lasted for 40 years, and varying from 1 to 2 packs to 3 to 4 packs, which medical professionals have found to be significant and the etiology of the current respiratory disorder.  Accordingly, the Board finds his opinions unpersuasive.

In sum, the Veteran's statements regarding experiencing respiratory symptoms in service and continuously after service are not credible.  His opinion regarding nexus to asbestos dust exposure is speculative.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

New and Material Evidence to Reopen Claim for a Skin Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim,"  which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, service connection for tinea versicolor was denied in March 1974.  The RO reviewed the service treatment records, which contained a 1961 complaint and treatment of athlete's foot and another complaint (August 1961) of itchiness on the back of the left hand that had no assessment, as well as the February 1972 separation examination which found skin clinically normal.  

The Veteran had been afforded a VA general medical examination in February 1974, during which the examiner assessed tinea versicolor.  The RO denied the claim, finding that tinea versicolor was not incurred or aggravated in service.  The Veteran was notified; however, he did not appeal.

The Veteran submitted the current claim seeking service connection for a skin disorder in November 2003.  The evidence added to the record since the last final denial, March 1974, consists of the following: a November 1984 summary of an interview of the Veteran by a VA social worker, in which the Veteran stated he developed an unidentified skin condition while on tour in Vietnam and upon his assignment in the United States, he was hospitalized at a service hospital for weeks in an effort to determine the cause; a December 1984 Agent Orange Registry examination report, which found tinea versicolor; and a May 1985 letter to the Veteran regarding his Agent Orange registry participation that listed that a skin condition had been found, but it was not related to Agent Orange.

The evidence also includes: a June 2004 VA skin diseases examination, in which the examiner noted the Veteran's description of his symptoms in detail, though the examiner found on the date of the examination the Veteran's skin had no residuals or any manifestations, so the examiner gave no diagnosis and found a normal examination; a December 2004 statement by the Veteran reporting his treatment at the service hospital for his skin resulted in the diagnosis of being overexposed to the sun, such that his pigmentation in his skin was destroyed; the Veteran's 2007 testimony before the undersigned, and VA treatment records dated September 2004 to October 2010.  

The VA treatment records contain a January 2006 complaint of a rash on the fingers, assessed as eczema and treated with an over-the-counter cream, and an August 2009 complaint of an itchy rash on both ankles with onset being 3 weeks prior, which was assessed as either insect bites or cellulitis.  

After reviewing the record, the Board finds that new and material evidence has not been submitted in order to reopen the Veteran's claim.

The 1984 interview of the Veteran by a VA social worker, the December 1984 Agent Orange examination, his statements, and the VA treatment records are new, in that they were not before VA decision-makers in March 1974 when the RO denied his claim for a skin condition; however, they are not material because they do not address the critical inquiry of a relationship to service.

The RO had denied service connection for tinea versicolor, as found on the 1974 VA examination, because there was no evidence it was incurred or aggravated by service.  The new evidence submitted since March 1974 does include a 1984 diagnosis of tinea versicolor, with no opinion as to etiology; however, by the Veteran's 2004 VA skin examination, coming nearly 20 years after the Agent Orange examination, he had no diagnosis of any current skin disorder, but instead had a normal examination.  

The two complaints of a skin rash found in the VA treatment records, dated 2006 and 2009, were not assessed as tinea versicolor, but other acute disorders, as the Veteran did not seek treatment for them again.  This evidence does not support the claim to reopen because it does not address the claimed skin disorder.

While the evidence submitted is new, there is no material evidence, as now there is no evidence of even a current disability and no evidence of a nexus between any current skin disorder to service.  In essence, this evidence does not relate to unestablished facts necessary to substantiate the claim.  Consequently, the appeal to reopen a claim of service connection for a skin disorder is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2007 and November 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the available service treatment records.  

As the Veteran observed on his substantive appeal, there are no service treatment records dated 1964 to 1972.  The missing records were noted by RO staff in 1984 and a request was made for all service treatment records.  The only service treatment records found are in the claims file.  The Board notes the Veteran repeatedly referred to the 1962 hospitalization as the moment he incurred his lung disorder and those records are in the claims file.  

The Veteran has not reported any treatment or inpatient care during the 1964 to 1972 enlistment period, and in his December 2004 statement, reported that his records were stolen from his car in 1968.  Therefore, the Board finds that the available service treatment records have been obtained and a remand for an additional search is not warranted.  

Further, the Veteran submitted VA treatment records, and he was provided an opportunity to set forth his contentions during the hearing before the undersigned in July 2007.  Moreover, he was provided with a VA general examination in June 2004, which included a review of the claims file.  The Board finds that examination was sufficient in that the examiner noted the Veteran's subjective history, available records, and performed an objective examination.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the claim based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in September 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen. As discussed above, the Board concludes that new and material evidence has not been submitted on this claim regarding a skin disorder.  Accordingly, there is no duty to provide an examination and no error exists.  See id. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a lung disorder is denied.

As new and material evidence has not been submitted to reopen the previously-denied claim of service connection for a skin disorder, the appeal is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


